     Case 2:17-cv-07251-FMO-E Document 96 Filed 01/16/20 Page 1 of 4 Page ID #:4170




1     LYNN M. DEAN (Cal. Bar No. 205562)
      Email: deanl@sec.gov
2     KATHRYN C. WANNER (Cal Bar. No. 269310)
      Email: wannerk@sec.gov
3
      Attorneys for Plaintiff
4     Securities and Exchange Commission
      Michele Wein Layne, Regional Director
5     Amy J. Longo, Regional Trial Counsel
      444 S. Flower Street, Suite 900
6     Los Angeles, California 90071
      Telephone: (323) 965-3998
7     Facsimile: (213) 443-1904
8     Edward Gartenberg, Esq. (Cal. Bar. No. 102693)
      Milena Dolukhanyan (Cal. Bar No. 303157)
9     Gartenberg, Gelfand, Hayton LLP
      15260 Ventura Blvd., Suite 1920
10    Sherman Oaks, CA 91403
      Tel: (213) 542-2111
11    Fax: (213) 542-2101
      Email: egarternberg@ggslaw.com
12    Attorneys for Defendants
13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15
16     SECURITIES AND EXCHANGE                   Case No. 2:17-cv-07251-FMO-E
       COMMISSION,
17                                               JOINT STATUS REPORT
                   Plaintiff,
18                                               REGARDING SETTLEMENT
             vs.
19
       TWEED FINANCIAL SERVICES,
20     INC. and ROBERT RUSSEL TWEED,
21
                   Defendants.
22
23
24
25
26
27
28
     Case 2:17-cv-07251-FMO-E Document 96 Filed 01/16/20 Page 2 of 4 Page ID #:4171




1           The Securities and Exchange Commission (“SEC”) and Defendants Robert
2     Russel Tweed and Tweed Financial Services, Inc. have agreed to a settlement in
3     principle of this action. Only the SEC Commissioners in Washington, D.C. have the
4     final authority to approve a settlement on behalf of the SEC, and SEC counsel has
5     begun the process of obtaining final settlement approval and authorization from the
6     SEC Commissioners. The executed Consents and Proposed Judgments as to all
7     Defendants will be filed as soon SEC counsel receives authorization to do so.
8           Given the settlement in principle, the parties respectfully request that the
9     Court defer any action on the SEC’s pending motion for summary
10    judgment/summary adjudication.
11
12    Dated: January 16, 2020                       Respectfully submitted,
13
                                                    /s/ Lynn M. Dean
14                                                  Lynn M. Dean
                                                    Kathryn C. Wanner
15
                                                    Counsel for Plaintiff
16                                                  Securities and Exchange Commission
17
      Dated: January 16, 2020                       /s/ Edward Gartenberg
18                                                  Edward Gartenberg
                                                    Milena Dolukhanyan
19                                                  Gartenberg Gelfand Hayton LLP
                                                    Attorneys for Defendants
20                                                  Robert Russel Tweed and Tweed
21                                                  Financial Services, Inc.
22
23
24
25
26
27
28

                                                    1
     Case 2:17-cv-07251-FMO-E Document 96 Filed 01/16/20 Page 3 of 4 Page ID #:4172




1                                    PROOF OF SERVICE
2     I am over the age of 18 years and not a party to this action. My business address is:
3           U.S. SECURITIES AND EXCHANGE COMMISSION,
            444 S. Flower Street, Suite 900, Los Angeles, California 90071
4           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5     On January 16, 2020, I caused to be served the document entitled JOINT STATUS
      REPORT REGARDING SETTLEMENT on all the parties to this action addressed
6     as stated on the attached service list:
7     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
      collection and mailing today following ordinary business practices. I am readily
8     familiar with this agency’s practice for collection and processing of correspondence
      for mailing; such correspondence would be deposited with the U.S. Postal Service on
9     the same day in the ordinary course of business.
10    ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
      personally deposited with the U.S. Postal Service. Each such envelope was deposited
11    with the U.S. Postal Service at Los Angeles, California, with first class postage
      thereon fully prepaid.
12
      ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
13    regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
      Angeles, California, with Express Mail postage paid.
14
      ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
15    office of the addressee as stated on the attached service list.
16    ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
      by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
17    deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
      Los Angeles, California.
18
      ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
19    the electronic mail address as stated on the attached service list.
20    ☒    E-FILING: By causing the document to be electronically filed via the Court’s
      CM/ECF system, which effects electronic service on counsel who are registered with
21    the CM/ECF system.
22    ☐     FAX: By transmitting the document by facsimile transmission. The
      transmission was reported as complete and without error.
23
            I declare under penalty of perjury that the foregoing is true and correct.
24
25     Date: January 16, 2020                       /s/ Lynn M. Dean
                                                   Lynn M. Dean
26
27
28

                                               1
     Case 2:17-cv-07251-FMO-E Document 96 Filed 01/16/20 Page 4 of 4 Page ID #:4173




1                       SEC v. Tweed Financial Services, Inc., et al.
2               United States District Court—Central District of California
                              Case No. 2:17-cv-07251-FMO-E
3
4
                                     SERVICE LIST
5
6                      Edward Gartenberg, Esq. (via ECF only)
                       Gartenberg, Gelfand, Hayton LLP
7
                       15260 Ventura Blvd., Suite 1920
8                      Sherman Oaks, CA 91403
                       Tel: (213) 542-2111
9
                       Fax: (213) 542-2101
10                     Email: egarternberg@ggslaw.com
                       Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
